


109 HR 5974 IH: To amend the Inspector General Act of 1978 and the Legal

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5974
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Cannon introduced
			 the following bill; which was referred to the
			 Committee on Government
			 Reform, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Inspector General Act of 1978 and the Legal
		  Services Corporation Act to provide appropriate removal procedures for the
		  Inspector General of the Legal Services Corporation, and for other
		  purposes.
	
	
		1.The Inspector General of the
			 Legal Services CorporationSection 1005 of the Legal Services
			 Corporation Act (42 U.S.C. 2996d) is amended—
			(1)in the heading of
			 the section, by striking and employees and inserting
			 , employees, and the
			 inspector general;
			(2)at the end of the
			 section, by adding the following new subsection:
				
					(h)(1)The Board shall appoint
				and shall have the power to remove the Inspector General, in accordance with
				section 8G of the Inspector General Act of 1978.
						(2)The Inspector General may at any time be
				removed upon the written concurrence of at least 9 members of the Board.
				Nothing in this subsection shall be considered to exempt the Board from the
				requirements of section 8G(e) of the Inspector General Act of
				1978.
						.
			2.Appointment and
			 removal of the Inspector General of the Legal Services Corporation
			(a)In
			 generalSection 8G of the
			 Inspector General Act of 1978 (5 U.S.C. App.) is amended by—
				(1)redesignating
			 subsections (g) and (h) as subsections (h) and (i), respectively; and
				(2)by inserting after
			 subsection (f) the following new subsection:
					
						(g)(1)For the purposes of
				carrying out subsection (c) with respect to the Legal Services Corporation, the
				appointment of the Inspector General shall be made by the Board of Directors of
				the Legal Services Corporation.
							(2)The Inspector General of the Legal Services
				Corporation may at any time be removed upon the written concurrence of at least
				9 members of the Board of Directors of the Legal Services
				Corporation.
							.
				(b)Conforming
			 amendmentSubsection (c) of
			 section 8G of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by
			 inserting and subsection (g) after subsection
			 (f).
			
